Exhibit 10.1

Execution Version

 

 

GM FINANCIAL,

as Lender,

and

GMF LEASING LLC,

as Depositor

 

 

2015-1 EXCHANGE NOTE SALE AGREEMENT

Dated as of February 1, 2015

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page  

ARTICLE I DEFINITIONS

     2   

SECTION

  1.1.   Definitions      2   

ARTICLE II TRANSFER OF THE CONVEYED ASSETS

     2   

SECTION

  2.1.   Transfer of the Conveyed Assets      2   

SECTION

  2.2.   True Sale      3   

SECTION

  2.3.   Representations and Warranties of the Lender and the Depositor      4
  

SECTION

  2.4.   Financing Statements and Books and Records      7   

SECTION

  2.5.   Affirmative Covenants of the Lender      7   

SECTION

  2.6.   Acceptance by the Depositor      8   

ARTICLE III CONDITIONS

     8   

SECTION

  3.1.   Conditions Precedent to Effectiveness of this Agreement      8   

ARTICLE IV MISCELLANEOUS

     9   

SECTION

  4.1.   Amendment      9   

SECTION

  4.2.   GOVERNING LAW      9   

SECTION

  4.3.   Severability      9   

SECTION

  4.4.   Binding Effect      10   

SECTION

  4.5.   Table of Contents and Headings      10   

SECTION

  4.6.   Counterparts      10   

SECTION

  4.7.   Further Assurances      10   

SECTION

  4.8.   Third-Party Beneficiaries      10   

SECTION

  4.9.   No Petition      10   

SECTION

  4.10.   Limited Recourse      10   

SECTION

  4.11.   Subordination      10   

 

i



--------------------------------------------------------------------------------

2015-1 EXCHANGE NOTE SALE AGREEMENT, dated as of February 1, 2015 (as the same
may be amended, restated, supplemented or otherwise modified from time to time,
this “Agreement”), between AmeriCredit Financial Services, Inc. d/b/a GM
Financial, a Delaware corporation (“GM Financial”), as Lender (in such capacity,
the “Lender”), and GMF Leasing LLC, a Delaware limited liability company, as
Depositor (the “Depositor”).

RECITALS

WHEREAS, pursuant to an Amended and Restated Trust Agreement, dated as of
January 31, 2011 (the “Titling Trust Agreement”), among APGO Trust, as Settlor,
and Wilmington Trust Company, as Owner Trustee, Administrative Trustee and
Delaware Trustee, the Titling Trust (the “Titling Trust”) was continued to,
among other things, take assignments and conveyances of and hold in trust
various assets (the “Trust Assets”);

WHEREAS, pursuant to an Amended and Restated Credit and Security Agreement,
dated as of May 23, 2013 (as the same may be further amended, restated,
supplemented or otherwise modified from time to time, the “Credit and Security
Agreement”), among the Titling Trust, the Lender and Wells Fargo Bank, National
Association, as Administrative Agent (in such capacity, the “Administrative
Agent”) and Collateral Agent (in such capacity, the “Collateral Agent”), the
Lender has agreed to lend money to the Titling Trust from time to time to
acquire Trust Assets and the Lender is entitled, from time to time thereunder,
to request that the Titling Trust issue, execute and deliver Exchange Notes to
the Lender representing a portion of the debt incurred by the Titling Trust
thereunder;

WHEREAS, pursuant to the Credit and Security Agreement and the 2015-1 Exchange
Note Supplement, dated as of February 1, 2015 (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “2015-1
Exchange Note Supplement”), among the parties to the Credit and Security
Agreement, the Titling Trust has so issued, executed and delivered to the Lender
such an Exchange Note (the “2015-1 Exchange Note”);

WHEREAS, pursuant to (i) a Second Amended and Restated Servicing Agreement,
dated as of May 23, 2013 (as the same may be further amended, restated,
supplemented or otherwise modified from time to time, the “Basic Servicing
Agreement”), among the Titling Trust, GM Financial, as the Servicer (in such
capacity, the “Servicer”) and the Lender, and the Collateral Agent, the Servicer
has agreed to perform certain servicing duties with respect to the Trust Assets,
and (ii) a 2015-1 Servicing Supplement, dated as of February 1, 2015 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “2015-1 Servicing Supplement”), among the Titling Trust, the Servicer,
the Lender, the Collateral Agent and Wells Fargo, as Indenture Trustee, the
Servicer has agreed to perform certain additional and/or revised servicing
duties with respect to those Trust Assets comprising the 2015-1 Designated Pool
relating to the 2015-1 Exchange Note;

WHEREAS, the Lender and the Depositor desire to provide for the transfer and
assignment by the Lender to the Depositor, without recourse, of all of the
Lender’s right, title and interest in the Conveyed Assets (as defined below);
and

 

1



--------------------------------------------------------------------------------

WHEREAS, immediately after the transfer and assignment of the Conveyed Assets to
the Depositor pursuant to this Agreement, the Depositor shall transfer and
assign all of its right, title and interest in the Conveyed Assets and this
Agreement to GM Financial Automobile Leasing Trust 2015-1 (the “Issuer”),
pursuant to the 2015-1 Exchange Note Transfer Agreement, dated as of February 1,
2015 (as the same may be amended, restated, supplemented or otherwise modified
from time to time, the “2015-1 Exchange Note Transfer Agreement”), between the
Depositor and the Issuer.

NOW, THEREFORE, in consideration of the mutual agreements herein contained, and
of other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1. Definitions. Capitalized terms used in this Agreement that are not
otherwise defined herein shall have the meanings assigned to them in Appendix 1
to the 2015-1 Exchange Note Supplement or, if not defined therein, in Appendix A
to the Credit and Security Agreement.

ARTICLE II

TRANSFER OF THE CONVEYED ASSETS

SECTION 2.1. Transfer of the Conveyed Assets.

(a) Effective as of the 2015-1 Closing Date and immediately before the
transactions contemplated by the 2015-1 Exchange Note Transfer Agreement, the
Lender sells and assigns to the Depositor, without recourse, all right, title
and interest of the Lender, whether now owned or hereunder acquired, in the
following “Conveyed Assets”:

(i) the 2015-1 Exchange Note;

(ii) all of the Lender’s rights and benefits, as Exchange Noteholder of the
2015-1 Exchange Note under the 2015-1 Exchange Note, the Credit and Security
Agreement, the 2015-1 Exchange Note Supplement and the 2015-1 Servicing
Agreement; and

(iii) all proceeds, accounts, money, general intangibles, instruments, chattel
paper, goods, investment property and other property consisting of, arising from
or relating to the foregoing.

(b) In consideration for the Conveyed Assets, the Depositor will pay to the
Lender an amount equal to the net proceeds of the sale of the Notes in cash by
federal wire transfer on the 2015-1 Closing Date. The Depositor and the Lender
each represents and warrants to the other that the amount of cash paid by the
Depositor, together with the increase in the value in the Lender’s capital in
the Depositor, is equal to the fair market value of the Conveyed Assets.

(c) The sale, transfer, assignment and conveyance of the Conveyed Assets
pursuant to this Agreement is without recourse, and the Lender does not
guarantee payment on the 2015-1 Exchange Note or collection of any underlying
asset included in the 2015-1 Designated Pool.

 

2



--------------------------------------------------------------------------------

SECTION 2.2. True Sale.

(a) The parties hereto intend that the sale, transfer, assignment and conveyance
of the Conveyed Assets hereunder constitutes a true sale and assignment of the
Conveyed Assets such that any interest in and title to the Conveyed Assets would
not be property of the Lender’s estate in the event the Lender becomes a debtor
in a case under any Insolvency Law. To the extent that the conveyance of any
Conveyed Asset hereunder is characterized by a court or similar Governmental
Authority as a financing (a “Recharacterization”), it is intended by the Lender
and the Depositor that the interest conveyed constitute a grant of a first
priority perfected security interest under the UCC as in effect in the State of
New York by the Lender to the Depositor to secure the payment of the sale price
of the Conveyed Assets to the Lender. The Lender does hereby grant to the
Depositor a security interest in all of its rights, title and privileges and
interest, whether now owned or existing or hereafter acquired or arising, in the
Conveyed Assets and the parties hereto agree that this Agreement constitutes a
“security agreement” under all applicable law. In the case of any
Recharacterization, each of the Depositor and the Lender represents and warrants
as to itself that each remittance of 2015-1 Exchange Note Collections made to
the Depositor will have been (i) in payment of a debt incurred by the Lender in
the ordinary course of business or financial affairs of the Lender and the
Depositor, and (ii) made in the ordinary course of business or financial affairs
of the Lender and the Depositor.

(b) The Lender makes the following representations and warranties to the
Depositor in the event that, notwithstanding the express intent of the parties,
the sale, transfer, assignment and conveyance of the Conveyed Assets hereunder
is not a true sale and assignment of the Conveyed Assets to the Depositor. The
representations and warranties speak as of the 2015-1 Closing Date and shall
survive the sale of the Conveyed Assets to the Depositor hereunder, the transfer
of the Conveyed Assets to the Issuer pursuant to the 2015-1 Exchange Note
Transfer Agreement and the pledge thereof by the Issuer to the Indenture Trustee
pursuant to the Indenture.

(i) This Agreement creates a valid and continuing security interest (as defined
in the UCC) in the Conveyed Assets in favor of the Depositor, which security
interest is prior to all other Liens, and is enforceable as such as against
creditors of and purchasers from the Lender.

(ii) The 2015-1 Exchange Note constitutes a “certificated security” within the
meaning of the relevant UCC.

(iii) The Lender has caused or will have caused, within ten (10) days, the
filing of all appropriate financing statements in the proper filing offices in
the appropriate jurisdictions under applicable law in order to perfect the
Depositor’s security interest in the Conveyed Assets.

 

3



--------------------------------------------------------------------------------

(iv) Other than the security interest granted to the Depositor pursuant to this
Agreement, the Lender has not pledged, assigned, sold, granted a security
interest in, or otherwise conveyed the Conveyed Assets. The Lender has not
authorized the filing of and is not aware of any financing statements against
the Lender that include a description of collateral covering the Conveyed Assets
other than any financing statement relating to the security interest granted to
the Depositor hereunder or that has been terminated. The Lender is not aware of
any judgment or tax lien filings against it.

SECTION 2.3. Representations and Warranties of the Lender and the Depositor.

(a) The Lender hereby represents and warrants to the Depositor as of the 2015-1
Closing Date that:

(i) Organization and Good Standing. The Lender is a corporation duly formed,
validly existing and in good standing under the laws of the State of Delaware,
and has power and authority to own its properties and to conduct its business as
such properties are currently owned and such business is presently conducted,
and had at all relevant times, and shall have, power, authority and legal right
to acquire, own and sell the Conveyed Assets.

(ii) Due Qualification. The Lender is duly qualified to do business as a foreign
corporation in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions in which the ownership or lease of property or
the conduct of its business shall require such qualifications, except where the
failure to have any such license, approval or qualification could not reasonably
be expected to have a material adverse effect with respect to the Lender.

(iii) Power and Authority. The Lender has the power and authority to execute and
deliver this Agreement, and all other Program Documents to which it is a party,
and to carry out their respective terms; and the execution, delivery and
performance of this Agreement and all other Program Documents to which it is a
party have been or will be duly authorized by the Lender by all necessary
action.

(iv) Binding Obligation. Each of this Agreement and all other Program Documents
to which the Lender is a party constitutes a legal, valid and binding obligation
of the Lender, enforceable against it in accordance with its terms, except as
enforceability may be subject to or limited by bankruptcy, insolvency,
reorganization, moratorium, liquidation or other similar laws affecting the
enforcement of creditors’ rights in general and by general principles of equity,
regardless of whether such enforceability shall be considered in a proceeding in
equity or at law.

(v) No Violation. The execution, delivery and performance by the Lender of this
Agreement and all other Program Documents to which it is a party will not
violate any Requirement of Law or Contractual Obligation applicable to the
Lender, and will not, except as otherwise provided herein, result in, or
require, the creation or imposition of any Lien on any of its property, assets
or revenues pursuant to any such Requirement of Law or Contractual Obligation,
except as contemplated by the Program Documents.

 

4



--------------------------------------------------------------------------------

(vi) No Proceedings. There are no proceedings or investigations pending or, to
the best of its knowledge, threatened before any court, arbitrator or other
Governmental Authority having jurisdiction over the Lender or any of its
properties which could reasonably be expected to have a material adverse effect
with respect to the Lender.

(vii) No Consent. Except as expressly contemplated by the Program Documents, no
consent or authorization of, filing with, or other act by or in respect of, any
Governmental Authority or any other Person is required in connection with its
execution, delivery or performance or the validity or enforceability against the
Lender of the Program Documents.

(viii) No Default. The Lender is not in default in any material respect under or
with respect to any of its Contractual Obligations.

(ix) Compliance with Law. The Lender has complied in all material respects with
all Requirements of Law.

(x) Title to Conveyed Assets. Immediately prior to the transfer of the Conveyed
Assets pursuant to this Agreement, the Lender (A) is the true and lawful owner
of the Conveyed Assets and has the legal right to transfer the Conveyed Assets,
(B) has good and valid title to the Conveyed Assets and the Conveyed Assets are
on such date free and clear of all Liens and (C) will convey good, valid and
indefeasible title to the Conveyed Assets to the Depositor under this Agreement.

(xi) Investment Company Act. The Lender is not an “investment company” within
the meaning of the Investment Company Act of 1940.

(xii) Solvency of the Lender. The Lender is, and after giving effect to the
transactions contemplated to occur on such date, will be, Solvent and is not the
subject of any Insolvency Event.

(xiii) Tax Returns. The Lender has filed or caused to be filed all tax returns
which are required to be filed and has paid all taxes shown to be due and
payable on said returns or on any assessments made against it or any of its
property and has paid or properly accrued and provided for payment at such time
as is required or permitted all other taxes, fees or other charges imposed on it
or any of its property by any Governmental Authority (other than any of the
amount or validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books and records of the Lender); no tax Lien has
been filed and, to the knowledge of the Lender, no claim is being asserted with
respect to any such tax, fee or other charge.

(b) The Depositor hereby represents and warrants to the Lender as of the 2015-1
Closing Date that:

(i) Organization and Good Standing. The Depositor is a limited liability company
duly formed, validly existing and in good standing under the laws of the State
of Delaware, and has power and authority to own its properties and to conduct
its

 

5



--------------------------------------------------------------------------------

business as such properties are currently owned and such business is presently
conducted, and had at all relevant times, and shall have, power, authority and
legal right to acquire, own and pledge the Conveyed Assets.

(ii) Due Qualification. The Depositor is duly qualified to do business as a
foreign statutory trust in good standing, and has obtained all necessary
licenses and approvals in all jurisdictions in which the ownership or lease of
property or the conduct of its business shall require such qualifications,
except where the failure to have any such license, approval or qualification
could not reasonably be expected to have a material adverse effect with respect
to the Depositor.

(iii) Power and Authority. The Depositor has the power and authority to execute
and deliver this Agreement and all other Program Documents to which it is a
party and to carry out its terms; and the execution, delivery and performance of
this Agreement and all other Program Documents to which it is a party have been
duly authorized by the Depositor by all necessary action.

(iv) Binding Obligation. Each of this Agreement and all other Program Documents
to which the Depositor is a party constitutes a legal, valid and binding
obligation of the Depositor, enforceable against it in accordance with its
terms, except as enforceability may be subject to or limited by bankruptcy,
insolvency, reorganization, moratorium, liquidation or other similar laws
affecting the enforcement of creditors’ rights in general and by general
principles of equity, regardless of whether such enforceability shall be
considered in a proceeding in equity or at law.

(v) No Violation. The execution, delivery and performance by the Depositor of
this Agreement and all other Program Documents to which it is a party will not
violate any Requirement of Law or Contractual Obligation applicable to the
Depositor, and will not, except as otherwise provided herein, result in, or
require, the creation or imposition of any Lien on any of its property, assets
or revenues pursuant to any such Requirement of Law or Contractual Obligation.

(vi) No Proceedings. There are no proceedings or investigations pending or, to
the best of its knowledge, threatened before any court, arbitrator or other
Governmental Authority having jurisdiction over the Depositor or any of its
properties which could reasonably be expected to have a material adverse effect
with respect to the Depositor.

(vii) No Consent. Except as expressly contemplated by the Program Documents, no
consent or authorization of, filing with, or other act by or in respect of, any
Governmental Authority or any other Person is required in connection with its
execution, delivery or performance or the validity or enforceability against the
Depositor of the Program Documents.

(viii) No Default. The Depositor is not in default in any material respect under
or with respect to any of its Contractual Obligations.

(ix) Compliance with Law. The Depositor has complied in all material respects
with all Requirements of Law.

 

6



--------------------------------------------------------------------------------

(c) The representations and warranties set forth in this Section shall survive
the transfer, sale, assignment and conveyance of the Conveyed Assets by the
Lender to the Depositor hereunder, the transfer, sale, assignment and conveyance
of the Conveyed Assets by the Depositor to the Issuer pursuant to the 2015-1
Exchange Note Transfer Agreement and the pledge of the Conveyed Assets by the
Issuer to the Indenture Trustee pursuant to the Indenture. Upon discovery by the
Lender or the Depositor of a breach of any of the foregoing representations and
warranties, the party discovering such breach shall give prompt written notice
to the other, the Noteholders and the Indenture Trustee.

SECTION 2.4. Financing Statements and Books and Records.

(a) In connection with the conveyance of the Conveyed Assets hereunder, the
Lender agrees that on or prior to the 2015-1 Closing Date, it will deliver at
the direction of the Lender to the Depositor, with all requisite endorsements,
the 2015-1 Exchange Note and will file, at its own expense, one or more
financing statements with respect to the Conveyed Assets meeting the
requirements of applicable State law in such manner as necessary to perfect the
transfer of the Conveyed Assets to the Lender, and the proceeds thereof (and any
continuation statements as are required by applicable State law), and to deliver
a file-stamped copy of each such financing statement (or continuation statement)
or other evidence of such filings (which may, for purposes of this Section,
consist of telephone confirmation of such filings with the file stamped copy of
each such filings to be provided to the Depositor in due course), as soon as is
practicable after receipt by the Lender thereof.

(b) The Lender further agrees that it will treat the transfer of the Conveyed
Assets as a sale for accounting purposes, take no actions inconsistent with the
Depositor’s ownership of the assets sold to the Depositor pursuant to
Section 2.1 hereof and on or prior to the 2015-1 Closing Date indicate on its
books, records and statements that the 2015-1 Exchange has been sold to the
Depositor.

SECTION 2.5. Affirmative Covenants of the Lender. Until the date on which all
Issuer Obligations are paid in full, the Lender shall:

(a) Preservation of Existence. Preserve, renew and keep in full force and effect
its existence and good standing and take all necessary action to maintain all
rights, privileges and franchises necessary or desirable in the normal conduct
of its business and comply with all Contractual Obligations, including, without
limitation, all its obligations under the Program Documents, and all
Requirements of Law.

(b) Payment of Taxes. File (or cause to be filed on its behalf as a member of a
consolidated group) all tax returns required by law to be filed by it and pay
all taxes, assessments and governmental charges shown to be owing by it, except
for any such taxes, assessments or charges which are not yet delinquent or are
being diligently contested in good faith by appropriate proceedings, for which
adequate reserves in accordance with GAAP shall have been set aside on its books
and that have not given rise to any Liens.

(c) Books and Records. Keep proper books and records of account in which full,
true and correct entries in conformity with GAAP and all Requirements of Law
shall be made of all

 

7



--------------------------------------------------------------------------------

dealings and transactions in relation to its business and activities; and, at
its expense, shall permit representatives or designees of the Indenture Trustee,
the Owner Trustee or any Noteholder or their duly authorized attorneys or
auditors to visit and inspect any of its properties, to examine and make
abstracts from any of its books and records and to discuss its affairs, finances
and accounts with its officers, directors, employees and independent public
accountants, all at such reasonable times upon reasonable notice and as often as
may reasonably be requested.

(d) Maintenance of Separate Existence. Do all things necessary to remain readily
distinguishable from the Depositor and maintain its corporate existence separate
and apart from that of the Depositor, including maintaining in place all
policies and procedures and taking all action, described in the factual
assumptions set forth in the opinion letter of Katten Muchin Rosenman LLP, dated
March 25, 2015 addressing the issues of substantive consolidation as they may
relate to the Titling Trust, the Depositor and the Issuer on the one hand and
the Lender on the other hand.

SECTION 2.6. Acceptance by the Depositor. The Depositor agrees to comply with
all covenants and restrictions applicable to an Exchange Noteholder of the
2015-1 Exchange Note, whether set forth in the 2015-1 Exchange Note, in the
Credit and Security Agreement, in the 2015-1 Exchange Note Supplement or
otherwise, and assumes all obligations and liabilities, if any, associated
therewith.

ARTICLE III

CONDITIONS

SECTION 3.1. Conditions Precedent to Effectiveness of this Agreement. The
effectiveness of this Agreement and of the obligation of the Depositor to
purchase, and of the Lender to sell, the Conveyed Assets in accordance with the
terms hereof is subject to the satisfaction of the following conditions:

(a) Agreement. The Depositor shall have received this Agreement, duly executed
and delivered by the Lender.

(b) 2015-1 Exchange Note Transfer Agreement. The Depositor shall have received
the 2015-1 Exchange Note Transfer Agreement, duly executed and delivered by the
Issuer.

(c) 2015-1 Exchange Note Supplement. The Depositor shall have received the
2015-1 Exchange Note Supplement, duly executed and delivered by the parties
thereto.

(d) 2015-1 Servicing Agreement. The Depositor shall have received the 2015-1
Servicing Agreement, duly executed and delivered by the parties thereto.

(e) Effective Date. All conditions set forth in Article III of the Note Purchase
Agreement shall have been satisfied.

(f) Certificate of Trust; Trust Agreement. The Depositor shall have received a
true and complete copy of the certificate of incorporation and bylaws of the
Lender, each certified as a true and correct copy by an Authorized Officer of GM
Financial.

 

8



--------------------------------------------------------------------------------

(g) Resolutions. The Depositor shall have received copies of duly adopted
resolutions of the Lender as in effect on the date hereof and in form and
substance reasonably satisfactory to the Depositor, authorizing the execution,
delivery and performance of this Agreement, the 2015-1 Exchange Note Supplement
and the 2015-1 Servicing Agreement, the other documents to be delivered by the
Lender hereunder and thereunder and the transactions contemplated hereby and
thereby, certified by an Authorized Officer of GM Financial.

(h) Lien Searches. The Depositor shall have received certified copies of
requests for information or copies (Form UCC-1) dated a date reasonably near the
date hereof listing all effective financing statements which name the Lender
(under its present name or any previous name) as transferor or debtor and which
are filed in jurisdictions in which the filings were made pursuant to item
(i) below and in any other jurisdictions that are necessary or appropriate,
together with copies of such financing statements (none of which shall cover any
2015-1 Lease Agreements or other 2015-1 Exchange Note Assets, except any filing
made in connection with a security interest granted under the Credit and
Security Agreement), and tax and judgment lien searches showing no such liens
that are not permitted by the Program Documents.

(i) UCCs. The Depositor shall have received acknowledgement copies of proper
financing statements (Form UCC-1), naming the Lender as the seller (debtor) of
the Conveyed Assets and the Depositor as buyer (secured party) or other similar
instruments or documents as may be necessary or in the opinion of the Depositor
desirable under the UCC or any comparable law to perfect the Depositor’s
interest in the Conveyed Assets and executed copies of proper financing
statements (Form UCC-3), if any, necessary to release all security interests and
other rights of any Person in the Conveyed Assets previously granted by the
Lender.

ARTICLE IV

MISCELLANEOUS

SECTION 4.1. Amendment.

(a) This Agreement may be amended by the parties hereto, with the prior written
consent of the Indenture Trustee (acting at the direction of the Majority
Noteholders).

(b) The parties hereto acknowledge and agree that the right of the Indenture
Trustee to consent to any amendment of this Agreement is subject to the terms
and provisions of Section 3.7(g) of the Indenture and that any consent provided
by the Indenture Trustee in violation of such terms and provisions shall be of
no force or effect hereunder.

SECTION 4.2. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO OTHERWISE APPLICABLE PRINCIPLES OF CONFLICTS OF LAW (OTHER THAN
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

SECTION 4.3. Severability. If any one or more of the covenants, agreements,
provisions or terms of this Agreement shall be for any reason whatsoever held
invalid, then such

 

9



--------------------------------------------------------------------------------

covenants, agreements, provisions or terms shall be deemed severable from the
remaining covenants, agreements, provisions and terms of this Agreement, as
applicable, and shall in no way affect the validity or enforceability of the
other covenants, agreements, provisions and terms of this Agreement.

SECTION 4.4. Binding Effect. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their permitted
successors and assigns.

SECTION 4.5. Table of Contents and Headings. The Table of Contents and Article
and Section headings herein are for convenience of reference only and shall not
define or limit any of the terms or provisions hereof.

SECTION 4.6. Counterparts. This Agreement may be executed in any number of
counterparts, each of which so executed and delivered shall be deemed to be an
original, but all of which counterparts shall together constitute but one and
the same instrument.

SECTION 4.7. Further Assurances. Each party hereto shall do such acts, and
execute and deliver to the other party such additional documents or instruments
as may be reasonably requested in order to effect the purposes of this Agreement
and to better assure and confirm unto the requesting party its rights, powers
and remedies hereunder. For the avoidance of doubt, the parties hereto agree to
take all necessary actions (including filing of financing statements in
accordance with the relevant UCC) to maintain perfections with respect to the
Conveyed Assets.

SECTION 4.8. Third-Party Beneficiaries. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and each 2015-1 Exchange
Noteholder or Pledgee of the 2015-1 Exchange Note and each Noteholder who shall
be considered third-party beneficiaries hereof. Except as otherwise provided in
this Agreement, no other Person shall have any right or obligation hereunder.

SECTION 4.9. No Petition. Each of the parties hereto, by entering into this
Agreement, hereby covenants and agrees that it will not institute, or join in
instituting, any bankruptcy, reorganization, arrangement, insolvency or
liquidation Proceeding, or other Proceeding under any Insolvency Law for a
period of one (1) year and one (1) day after the date upon which all the Notes
and all other Issuer Obligations have been paid in full, against the Titling
Trust or the Issuer.

SECTION 4.10. Limited Recourse. Each of the parties hereto, by entering into
this Agreement, agrees that any claim that the Lender or the Depositor may seek
to enforce against each other is limited to the Conveyed Assets only and does
not represent a claim against the assets of the Lender or the Depositor as a
whole or any assets other than the Conveyed Assets.

SECTION 4.11. Subordination.

(a) The Lender and the Depositor agree that any claim that the Lender or the
Depositor may seek to enforce at any time against any assets of the Lender or
the Depositor other than the Conveyed Assets will be subordinate to payment in
full of all other claims with respect to such other assets. However, this
Section will not limit, subordinate or otherwise modify any claims against the
Lender or the Depositor with respect to any right to indemnification or other

 

10



--------------------------------------------------------------------------------

obligation of the Lender or the Depositor relating to (i) the Conveyed Assets,
(ii) any related credit enhancement, (iii) any transaction entered into in
connection with the Conveyed Assets, (iv) any administrative services performed
in connection with the Conveyed Assets, or (v) any obligation to any Person
acting as a trustee or an administrator. The Depositor hereby releases all
claims to the assets of the Titling Trust that are not allocated to the 2015-1
Designated Pool, and, in the event that such release is not given effect, the
Depositor hereby agrees to fully subordinate any claims it may have against such
other assets of the Titling Trust.

(b) The Lender agrees that any claim the Lender may seek to enforce against the
Depositor or any of its assets will be subordinate to the payment in full of all
obligations of the Depositor under the 2015-1 Exchange Note Transfer Agreement
and the Note Purchase Agreement.

(c) The parties to this Agreement intend that Section 4.11(a) constitutes an
enforceable subordination agreement under Section 510(a) of the Bankruptcy Code.

[Remainder of Page Intentionally Left Blank]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers duly authorized as of the day and year
first above written.

 

AMERICREDIT FINANCIAL SERVICES, INC.

d/b/a GM FINANCIAL, as Lender

By:

 

Name: Title:

GMF LEASING LLC,

as Depositor

By:

 

Name: Title:

[Signature Page to the 2015-1 Exchange Note Sale Agreement]